              Case 1:21-cv-00633 Document 1 Filed 07/09/21 Page 1 of 8



                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

MANUEL MARTINEZ,

        Plaintiff,

VS.                                                                       Civ. No.____________

REY BAROS,
AND
REY’S SERVICE CENTER, LLC,

        Defendants.

                        PLAINTIFF’S ORIGINAL COMPLAINT TO
                     RECOVER DAMAGES FOR PERSONAL INJURIES

TO THE HONORABLE JUDGE OF SAID COURT:

        Plaintiff Manuel Martinez files this Original Complaint to Recover Damages for

Personal Injuries and would respectfully show the court the following:

                                             I.
                                    PARTIES AND SERVICE
A.       Plaintiff

        1.1       Plaintiff Manuel Martinez is and was a resident of Texas at all times relevant

to this action.

B.       Defendants

        1.2       Defendant Rey Baros (“Baros”) is a natural person who is and was a

 resident of the State of Texas but maintained systematic contacts with the State of New

 Mexico by doing business and performing job duties for his employer Rey’s Service

 Center, LLC both before and after the incident made the basis of this lawsuit. Defendant

 Baros may therefore be served according to the New Mexico Long-Arm Statute and may

 be served with process at his last known residence located at 900 NW Avenue G,

 Seminole, Texas, 79360, or wherever he may be found.




Plaintiff’s Original Complaint to Recover Damages for Personal Injuries                   Page 1 of 8
              Case 1:21-cv-00633 Document 1 Filed 07/09/21 Page 2 of 8



        1.3     Defendant Rey’s Service Center (“Rey’s Service LLC”) is a Texas limited

liability company at the time of the subject incident but maintained systematic contacts

with the State of New Mexico by operating a business for profit in New Mexico both

before and after the incident made the basis of this lawsuit. Defendant Rey’s Service LLC

may therefore be served according to the New Mexico Long-Arm Statute and may be

served with process by and through its registered agent in Texas, Raymond Baros Sr., 513

NW 11th Street, Seminole, Texas, 79360, or wherever it may be found.

                                            II.
                                 JURISDICTION AND VENUE

        2.1     Jurisdiction and venue of the Court is proper pursuant to NMSA, 1978 § 38-

3-1.

                                            III.
                                     BACKGROUND FACTS

        3.1     On or about July 14, 2018, Plaintiff Manuel Martinez was traveling in the

westbound lane of Delaware Basin Road in Lea County, New Mexico.

        3.2     Also, on that date and at that time, Defendant Baros was operating a

commercial vehicle, owned and controlled by Defendant Rey’s Service LLC, behind

Plaintiff in the westbound lane of Delaware Basin Road in Lea County, New Mexico.

        3.3       At all times relevant to this action, Defendant Baros was: acting as an

employee of; working within the course and scope of his duties for; performing services

in furtherance of the business interests of; driving in furtherance of a mission for the

benefit of; and/or subject to the control as to the details of his mission by Defendant Rey’s

Service LLC.

        3.4     At approximately 9:03 a.m., Defendant Baros merged into the eastbound

lane of Delaware Basin Road, attempting to pass in a no passing zone, causing a collision

with Plaintiff.


Plaintiff’s Original Complaint to Recover Damages for Personal Injuries            Page 2 of 8
              Case 1:21-cv-00633 Document 1 Filed 07/09/21 Page 3 of 8



        3.5     As a result of Defendant Baros’ misconduct, Plaintiff was seriously injured.

        3.6     Defendant Baros was issued a citation for passing in a no passing zone as a

result of the subject incident.

                               IV.
 PLAINTIFF’S CLAIM OF NEGLIGENCE AND GROSS NEGLIGENCE AGAINST
                       DEFENDANT REY BAROS

A.      Negligence

        4.1     Defendant Baros committed acts of omission and commission, which

collectively and severally constituted negligence, and which were the proximate causes

of Plaintiff’s injuries and his resulting injuries.

        4.2     Defendant Baros’ negligent acts include, but are not limited to:

                a.      Failure to maintain proper control of his commercial vehicle;

                b.      Failure to keep a proper lookout which operating his commercial

                        vehicle;

                c.      Failure to keep mental and physical alertness while operating his

                        commercial vehicle;

                d.      Distracted driving;

                e.      Failure to maintain his commercial vehicle; and

                f.      Violations of applicable state and/or local regulations.

B.      Gross Negligence

        4.3     During relevant times to this action, Defendant Baros committed acts of

omission and commission, which collectively and severally constituted gross negligence,

and which were proximate causes of Plaintiff's injuries and his resulting damages.

        4.4     The wrong done by Defendant Baros, even after learning of, knowing,

and/or realizing the potential for serious injury and/or death, was aggravated by the

kind of gross negligence for which the law allows the imposition of exemplary damages.


Plaintiff’s Original Complaint to Recover Damages for Personal Injuries            Page 3 of 8
               Case 1:21-cv-00633 Document 1 Filed 07/09/21 Page 4 of 8



        4.5     Defendant Baros’ conduct, when viewed objectively from his standpoint at

the time of his conduct, involved an extreme degree of risk, considering the probability

and magnitude of the potential harm to others, and Defendant Baros was actually,

subjectively aware of the risk involved, but nevertheless proceeded with conscious

indifference to the rights, safety, and welfare of others.

                                       V.
              PLAINTIFF’S CLAIM OF RESPONDEAT SUPERIOR AGAINST
                     DEFENDANT REY’S SERVICE CENTER, LLC

        5.1     At the time of the occurrence of the act in question and immediately prior

thereto, Defendant Baros was performing services for the benefit of Defendant Rey’s

Service LLC.

        5.2     At the time of the occurrence of the act in question and immediately prior

thereto, Defendant Baros was engaged in the furtherance of Defendant Rey’s Service

LLC’s business.

        5.3     At the time of the occurrence of the act in question and immediately prior

thereto, Defendant Baros was engaged in accomplishing a task for which Defendant

Baros was employed.

        5.4     Plaintiff invokes the doctrine of Respondeat Superior against Defendant

Ray’s Service LLC.

                                  VI.
        PLAINTIFF’S CLAIM OF NEGLIGENCE AND GROSS NEGLIGENCE
             AGAINST DEFENDANT REY’S SERVICE CENTER, LLC

A.      Negligence

        6.1     Defendant Rey’s Service LLC committed acts of omission and commission,

which collectively and severally constituted negligence, and which were proximate

causes of Plaintiff’s injuries and his resulting damages.




Plaintiff’s Original Complaint to Recover Damages for Personal Injuries          Page 4 of 8
              Case 1:21-cv-00633 Document 1 Filed 07/09/21 Page 5 of 8



        6.2     Defendant Rey’s Service LLC’s negligent acts include, but are not limited

to:

                a.      entrusting the subject vehicle to Defendant Baros;

                b.      hiring Defendant Baros;

                c.      retaining Defendant Baros;

                d.      failing to train Defendant Baros; and

                e.      failing to supervise Defendant Baros.

B.      Gross Negligence

        6.3     During relevant times to this action, Defendant Rey’s Service LLC, by and

through its agent and employee Defendant Baros, committed acts of omission and

commission, which collectively and severally constituted gross negligence. Such gross

negligence was a proximate cause of Plaintiff’s injuries and his resulting damages.

        6.4     The wrong done by Defendant Rey’s Service LLC, even after learning of,

knowing, and/or realizing the potential for serious injury and/or death, was aggravated

by the kind of gross negligence for which the law allows the imposition of exemplary

damages.

        6.5     Defendant Rey’s Service LLC’s conduct, when viewed objectively from

their standpoint at the time of its conduct, involved an extreme degree of risk, considering

the probability and magnitude of the potential harm to others, and Defendant Rey’s

Service LLC was actually, subjectively aware of the risk involved, but nevertheless

proceeded with conscious indifference to the rights, safety, and welfare of others.

        6.6     Further, Defendant Rey’s Service LLC authorized, condoned, approved,

and/or ratified its employee's grossly negligent conduct that proximately caused

Plaintiff’s injuries and his resulting damages.




Plaintiff’s Original Complaint to Recover Damages for Personal Injuries           Page 5 of 8
              Case 1:21-cv-00633 Document 1 Filed 07/09/21 Page 6 of 8




Plaintiff’s Original Complaint to Recover Damages for Personal Injuries   Page 6 of 8
              Case 1:21-cv-00633 Document 1 Filed 07/09/21 Page 7 of 8



6.7     Further, Defendant Baros was unfit for performing his assigned job duties, and

Defendant Rey’s Service LLC was reckless in employing him.

                                               VII.
                                             DAMAGES

A.      Plaintiff Manuel Martinez’ Personal Injury Damages

        7.1     As a direct and proximate result of the occurrence made the basis of this

lawsuit, Plaintiff was caused to suffer injuries to his body, both temporary and

permanent, and to incur the following damages: endured pain and suffering, both

physical and mental, incurred medical expenses, has undergone medical treatment and

will undergo medical treatment in the future and have suffered loss of enjoyment of life,

general bodily impairment and have been unable to engage in normal family, social,

recreational, and household services, activities, lost income, and other damages which

will continue into the future. Plaintiff is entitled to compensation for his damages.

B.      Punitive Damages

        7.2     As a result of the gross negligence committed by Defendants, Plaintiff seeks

punitive damages against Defendants in an amount deemed appropriate by the jury.

C.      Interest

        7.3     Plaintiff seeks pre-judgment and post-judgment interest at the applicable

rate allowed by law.

                                              PRAYER

        WHEREFORE, Plaintiff prays for judgement against Defendants as follows:

                a.      For reasonable compensatory damages;

                b.      For punitive damages;

                c.      For prejudgment and post judgment interest; and




Plaintiff’s Original Complaint to Recover Damages for Personal Injuries           Page 7 of 8
              Case 1:21-cv-00633 Document 1 Filed 07/09/21 Page 8 of 8



                d.      For the cost of this action, and for such other and further relief that

                        the Court deems just and proper.


                                        Respectfully submitted,

                                        HERRING LAW FIRM

                                         By:    /s/ Mason W. Herring
                                                Mason W. Herring
                                                2000 West Loop South, Suite 2200
                                                Houston, Texas 77027
                                                Telephone: 832.500.3170
                                                Telefax:     832.500.3172
                                                E-mail:      mherring@herringlawfirm.com

                                        ATTORNEY FOR PLAINTIFF




Plaintiff’s Original Complaint to Recover Damages for Personal Injuries               Page 8 of 8
